Citation Nr: 1418115	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-07 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 40 percent for prostate cancer, status post external beam radiation and seed implants (hereinafter "residuals of prostate cancer"), exclusive of the 100 percent temporary disability rating assigned from January 12, 2009 to July 1, 2009.  

2.  Entitlement to an initial compensable disability rating (evaluation) for erectile dysfunction.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1970 to November 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from April 2009, February 2011, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2009 rating decision, in pertinent part, granted service connection for prostate cancer and erectile dysfunction and assigned noncompensable disability ratings effective January 12, 2009 (the date of claim).  The February 2011 rating decision, in pertinent part, assigned a temporary 100 percent disability rating effective January 12, 2009 and a 40 percent disability rating effective July 1, 2009 for residuals of prostate cancer.  The June 2013 rating decision, in pertinent part, denied entitlement to a TDIU.

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran filed a separate claim for a TDIU in February 2012; however, the Board finds (and the RO treated as such) that the issue of entitlement to a TDIU was also reasonably raised as part of the appeal for a higher initial rating for residuals of prostate cancer currently on appeal before the Board.  

The most recent supplemental statement of the case lists the issues of entitlement to an evaluation in excess of 20 percent disabling for radiation proctitis and entitlement to a compensable evaluation for bilateral hearing loss; however, as discussed below, the Board finds that these issues are not currently in appellate status.  The Veteran filed original claims for service connection for radiation proctitis in July 2010 and for bilateral hearing loss in December 2010.  A February 2011 rating decision granted service connection for radiation proctitis and assigned a 20 percent disability rating.  An October 2011 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  The Veteran did not file a notice of disagreement or substantive appeal with respect to either initial disability rating assigned.  

In December 2011 and October 2012, the Veteran underwent VA examinations in connection with his claim for a TDIU, which, in part, assessed the impact of the service-connected radiation proctitis and bilateral hearing loss on the Veteran's ability to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (2013).  In a June 2013 rating decision, the RO denied a TDIU and "continued" the 20 percent disability rating for the service-connected radiation proctitis and the noncompensable rating for the service-connected bilateral hearing loss.  The RO also issued a new supplemental statement of the case which included these issues.  

Appellate review is initiated by the filing of a notice of disagreement and is completed by the filing of a substantive appeal after a statement of the case has been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2013).  In order to perfect an appeal to the Board, a claimant must file a substantive appeal, which consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2013).  The notice of disagreement must be filed within one year from the date that the RO mails notice of the determination.  The date of mailing of the notification is presumed to be the same as the date of the letter.  See 38 C.F.R. § 20.302(a).  The substantive appeal must be filed within sixty days from the date that the RO mails the statement of the case to the appellant, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case for purposes of determining whether an appeal has been timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Without the timely filing of a notice of disagreement, the Board does not have jurisdiction over the issues of entitlement to higher initial disability ratings for the service-connected bilateral hearing loss or radiation proctitis.  See Manlincon v. West, 12 Vet. App. 238 (1999) (recognizing the notice of disagreement as the Board's jurisdictional document).  In Percy v. Shinseki, 23 Vet. App 37 (2009), the U.S. Court of Appeals for Veterans Claims (Court) noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both notice of disagreement and substantive appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination' and '[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.'"  See also Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 
11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").  As the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter, the issues of entitlement to higher initial disability ratings for radiation proctitis and bilateral hearing loss are not currently before the Board.

The Board finds this case to be distinguishable from the situation in Marsh v. Nicholson, 19 Vet. App. 381 (2005), wherein the Court held that, where the RO had issued a statement of the case even though there was no notice of disagreement in the record, it had to be administratively presumed that the RO issued the statement of the case only after it had made a determination that a notice of disagreement was either received or postmarked within the one-year appeal period.  Here, the RO issued a supplemental statement of the case, which, in contrast to a statement of the case (that provides the appellant with information on the right to file, and time limit for filing, a substantive appeal; information on hearing and representation rights; and a VA Form 9), informs the appellant of any material changes in, or additions to, the information included in the statement of the case or any prior supplemental statement of the case.  See 38 C.F.R. §§ 19.30, 19.31 (2013).  VA regulations note that "in no case will a Supplemental Statement of the Case be used to . . . respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case."  38 C.F.R. § 19.31(a).  Further, neither the Veteran nor the representative has indicated at any point during the pendency of the appeal, including when specifically disagreeing with the denial of a TDIU in September 2013 written correspondence, disagreement with the initial disability ratings for bilateral hearing loss or radiation proctitis.  

The Board finds that the inclusion of the service-connected bilateral hearing loss and radiation proctitis on the June 2013 rating decision and June 2013 supplemental statement of the case was for the limited purpose of considering the effect these disabilities have on the Veteran's ability to obtain and maintain substantially gainful employment (TDIU issue) and not as independent claims for higher disability ratings.  Further, the period of appealing the June 2013 rating decision has not expired (within one year from the date of mailing of notice of the rating decision).  As such, if the Veteran wishes to appeal the issues of a higher disability rating for bilateral hearing loss or radiation proctitis, he has through July 10, 2014 (one year from the date of mailing the June 2013 rating decision) to file a timely notice of disagreement.  As such, the Board has amended the title page to reflect the issues currently on appeal before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    


FINDINGS OF FACT

1.  For the entire initial rating period, exclusive of the temporary 100 percent disability rating assigned from January 12, 2009 to July 1, 2009, the Veteran's residuals of prostate cancer were manifested by a urinary retention disorder with urinary frequency of six times per day and awakening to void six to seven times per night.  

2.  For the entire initial rating period, exclusive of the temporary 100 percent disability rating assigned from January 12, 2009 to July 1, 2009, the Veteran's residuals of prostate cancer were not manifested by a renal dysfunction manifested by constant albuminuria with some edema, definite decrease in kidney function, or hypertension; or by a void dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

3.  For the entire initial rating period, the Veteran's erectile dysfunction has not been productive of deformity of the penis.

4.  The Veteran is service connected for residuals of prostate cancer, rated at 40 percent disabling; radiation proctitis, rated at 20 percent disabling; tinnitus, rated at 10 percent disabling; erectile dysfunction, rated as noncompensable; and bilateral hearing loss, rated as noncompensable, with a combined disability rating of 60 percent.

5.  The Veteran's service-connected disabilities have not rendered him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial disability rating in excess of 40 percent for residuals of prostate cancer have not been met or more nearly approximated for any period, exclusive of the temporary 100 percent disability rating assigned from January 12, 2009 to July 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

2.  The criteria for a compensable disability rating for erectile dysfunction have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2013).

3.  The criteria for entitlement to a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that the notice requirements of VCAA have been satisfied with respect to the initial rating issues decided herein.  The RO sent the Veteran a letter in February 2009 that listed the requirements needed to establish service connection for prostate cancer, including information regarding the assignment of ratings and effective dates.  As this case concerns initial ratings and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A.        § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson,     483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  

With respect to the claim for a TDIU, notice was provided to the Veteran in September 2012, prior to the initial adjudication of the claim in June 2013.  The Veteran was notified what information and evidence is needed to substantiate a claim for a TDIU, as well as of VA and the Veteran's respective duties for obtaining evidence.  The September 2012 notice letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  The June 2013 supplemental statement of the case readjudicated the issue.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, VA examination reports, an October 2010 decision review officer (DRO) conference report, an article submitted by the Veteran, and lay statements.  Neither the Veteran nor the representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal that has not been obtained.  Further, on an October 2012 authorization and consent to release information (VA Form 21-4142), the Veteran stated that VA has all the medical records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's appeal.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran underwent VA examinations (the reports of which have been associated with the claims file) in March 2009, May 2010, April 2011, December 2011 (with an addendum opinion added in February 2012), and October 2012.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiners fully reviewed all medical evidence of record, specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes, and opined on the effect the Veteran's service-connected disabilities had on his ability to obtain and maintain substantially gainful employment.  Further, neither the Veteran nor the representative has questioned the adequacy of these examinations.  

The Veteran was offered the opportunity to testify before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered whether staged ratings are warranted; however, the Board finds that the assignment of staged ratings for the residuals of prostate cancer or erectile dysfunction is not appropriate in this case.

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues.

Initial Rating for Residuals of Prostate Cancer 

The Veteran is in receipt of a 40 percent initial disability rating for residuals of prostate cancer under Diagnostic Code 7528.  38 C.F.R. § 4.115b (2013).  The Veteran was also assigned a temporary 100 percent disability rating under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system from January 12, 2009 to July 1, 2009 for active treatment of prostate cancer.  

The adenocarcinoma of the prostate has been evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, the criteria used for malignant neoplasms of the genitourinary system.  Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R.   § 3.105(e) (2013).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Pursuant to the provisions of Diagnostic Code 7527, postoperative residuals of prostate gland injuries are evaluated under voiding dysfunction, renal dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b.  

Under the renal dysfunction criteria set forth in 38 C.F.R. § 4.115a, a 60 percent disability rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent disability rating is warranted for persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent disability rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115a.

In this case, the Veteran has not alleged, and the evidence does not otherwise show, that the service-connected residuals of prostate cancer are associated with, or have been accompanied by, a renal dysfunction, including albuminuria, edema, hypertension, or decrease in kidney function.  Accordingly, a disability rating in excess of 40 percent is not warranted under these criteria.  Id.

As for voiding dysfunction, VA regulations provide that the disability is to be rated as urine leakage, frequency, or obstructed voiding.  A 40 percent disability rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed two to four times per day.  A 60 percent disability rating is warranted for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

In addition, under urinary frequency, a 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  Id.  

The Veteran contends generally that the service-connected residuals of prostate cancer have manifested in more severe symptoms than those contemplated by the initial 40 percent disability rating assigned.  In a January 2009 written statement, the Veteran contended that his urine stream has been weaker for the last five to eight years.  The Veteran asserted that, following prostate cancer surgery, he had terrible side effects of hot flashes, sleeping problems, muscle loss, and weight gain.  In a February 2010 notice of disagreement, the Veteran contended that the shots he took in connection with the treatment for prostate cancer caused severe "hot flashes" every 20 to 30 minutes every hour as well as loss of sleep.  

In July 2010, the Veteran submitted an internet excerpt that indicated that Eligard is used to reduce the amount of testosterone in the body and to treat advanced prostate cancer.  In a July 2010 written statement, the Veteran asserted that the shots he had been taking to treat prostate cancer are a "chemical castration process" that stay at 100 percent strength for three full months, and then slowly lose their strength.  The Veteran contended that he was still having "hot flashes" nine months after the last shot.  In a December 2010 written statement, the Veteran asserted that he awakens to void four to five times per night.

February 2008 private treatment records note that the Veteran reported a slow and weak urinary stream.  March 2008 private treatment records note that the Veteran reported getting up twice a night to urinate, mild urinary leakage, and not having much frequency, intermittency, urgency, or straining.  A May 2008 private treatment record notes that the Veteran denied any significant problems with urinary irritability.  A July 2008 private treatment record notes that the Veteran reported a bit of urinary irritability as well as periodic hot flashes.  An October 2008 private treatment record notes that the Veteran reported doing well with regard to voiding.

A March 2009 VA genitourinary examination report notes that the Veteran had no incontinence, lethargy, weakness, or anorexia and his weight is stable.  The VA examination report notes no history of dialysis.  A December 2009 private treatment record notes that the Veteran reported nocturia (awakening to void) once per night.  In March 2010 correspondence, Dr. W.M., a private physician, notes the Veteran had some voiding symptoms relating to the radiation used to treat prostate cancer.

At a May 2010 VA genitourinary examination, the Veteran reported urinary frequency of six times per day and six to seven times per night.  The Veteran denied lethargy, weakness, anorexia, urinary hesitancy, dysuria, incontinence, urinary tract infections, acute nephritis, catheterization, dilatations, drainage procedures, diet therapy, medications, or invasive procedures.  The Veteran reported that his urinary stream was normal.  The May 2010 VA examination report notes no edema.

A December 2011 VA examination report notes that the Veteran did not have a voiding dysfunction or history of recurrent symptomatic urinary tract or kidney infections.  The VA examiner noted that the Veteran had constipation, but, in a February 2012 addendum opinion, the VA examiner noted that the Veteran continued complaints of constipation and occasional rectal bleeding were related to radiation proctitis (for which he is currently in receipt of a 20 percent disability rating).

After a review of the lay and medical evidence of record, the Board finds that an initial disability rating in excess of 40 percent is not warranted for any part of the initial rating period as the criteria for a higher initial rating in excess of 40 percent for service-connected residuals of prostate cancer have not been met or more nearly approximated.  As noted above, at its worst, the Veteran's residuals of prostate cancer have been manifested by urinary frequency of six times per day and six to seven times per night, which more nearly approximates the 40 percent disability rating currently assigned for urinary frequency.  The Veteran has not stated, or even alleged, that his urinary incontinence requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Further, as noted above, the Veteran has not contended, and the evidence of record does not otherwise indicate, that the residuals of prostate cancer have been manifested by a renal dysfunction manifested by constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101 (the criteria for a 60 percent disability rating under renal dysfunction).  

Based on the above, the weight of the evidence demonstrates that the Veteran does not experience a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day and does not experience a renal dysfunction; therefore, the Board finds that the criteria for rating in excess of 40 percent have not been met or more nearly approximated under Diagnostic Code 7528 for the Veteran's service-connected residuals of prostate cancer for any part of the initial rating period.  38 C.F.R.        §§ 4.3, 4.7.

The December 2011 VA examination report notes that the Veteran did not have any scars related to the service-connected residuals of prostate cancer.  Nor has the Veteran alleged otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating for scars under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118 (2013).

Initial Rating for Erectile Dysfunction 

The Veteran is service connected for erectile dysfunction, initially assigned a noncompensable rating, and contends that he is entitled to a higher (compensable) disability rating.  In a January 2009 written statement, the Veteran contended that he has been having sexual problems for the last five to eight years.  In a February 2010 notice of disagreement, the Veteran indicated that his erectile dysfunction has put a great amount of stress on his marriage.  At an October 2010 DRO informal conference, the Veteran reported that the radiation treatment for prostate cancer caused penis deformity.  

Erectile dysfunction is rated under Diagnostic Code 7522, which provides for a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  There is no schedular rating for loss of erectile power alone.  When the rating schedule does not provide a compensable disability rating for a Diagnostic Code, a noncompensable percent rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31.  Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation which the Veteran is already receiving).  See id.  

After a review of all the evidence, the Board finds that, for the entire initial rating period, a compensable evaluation is not warranted for erectile dysfunction.  The Board finds that the weight of the evidence of record is against a finding that the Veteran has deformity of the penis.  

March 2008 private treatment records note that the Veteran had very little erectile dysfunction.  A March 2009 VA genitourinary examination report notes that the Veteran's penis and testicles were normal.  The examination report notes that the Veteran's had total loss of erectile function since his Lupron shots (which concluded in July 2008).  A May 2010 VA genitourinary examination report notes that the Veteran's genitalia were normal.  A December 2011 VA examination report notes that the Veteran has erectile dysfunction, but the VA examiner does not indicate that the any penile deformity.   

The Board has reviewed the Veteran's lay statements regarding his erectile dysfunction and, while they do paint a picture of the difficulty his erectile dysfunction causes, these statements do not establish that a compensable schedular rating is warranted, because such a rating requires the occurrence of penile deformity with loss of erectile power.  While the Veteran did assert at the October 2010 DRO informal conference that the radiation treatment for prostate cancer caused penis deformity, the more probative December 2011 VA examination report does not indicate the Veteran has penile deformity, and the other medical evidence of record has consistently indicated normal genitalia.  The Veteran has also not submitted any evidence, other than his single lay statement, of penile deformity.  The Board finds that the Veteran's unsubstantiated lay statement is outweighed by the medical evidence of record indicating no penile deformity.  Compensation at the 20 percent level requires evidence of a deformity of the penis itself, not merely loss of erectile power.  Further, the Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ; hence, the erectile dysfunction is already compensated.  

Based on the above, the weight of the evidence demonstrates no penile deformity due to the service-connected erectile dysfunction; therefore, the Board finds that the criteria for a compensable disability rating have not been met or more nearly approximated under Diagnostic Code 7522 for the service-connected erectile dysfunction for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the residuals of prostate cancer or erectile dysfunction.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's residuals of prostate cancer is specifically contemplated by the schedular rating criteria.  For the entire initial rating period, the residuals of prostate cancer were manifested by a urinary retention disorder with urinary frequency of six times per day and awakening to void six to seven times per night.  The schedular rating criteria specifically contemplate ratings based on frequency of urination.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

The Board also finds that the symptomatology and impairment caused by the Veteran's erectile dysfunction is specifically contemplated by the schedular rating criteria.  For the entire rating period, the Veteran's erectile dysfunction has been characterized by the loss of erectile power.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the residuals of prostate cancer or erectile dysfunction, the Board finds that the criteria for submission for assignment for extraschedular rating pursuant to 38 C.F.R.          § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App at 218, 227 (1995).

TDIU

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran contends that his service-connected disabilities, specifically the residuals of prostate cancer, radiation proctitis, and bilateral hearing loss, prevent him from obtaining and maintaining substantially gainful employment.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R.          §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

In the present case, service connection has been granted for residuals of prostate cancer, rated at 40 percent disabling; radiation proctitis, rated at 20 percent disabling; tinnitus, rated at 10 percent disabling; erectile dysfunction, rated as noncompensable; and bilateral hearing loss, rated as noncompensable, with a combined disability rating of 60 percent.  While the service-connected residuals of prostate cancer are rated as 40 percent disabling, the Veteran's service-connected disabilities do not produce a combined rating of 70 percent or more.  The combined 60 percent rating is not due to a single disability or a combination of disabilities from a common source; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met.  Regardless, the Board must also consider entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).   

In a January 2009 written statement, the Veteran asserted that he had been unable to perform his regular job at the U.S. Postal Service since March 2008 because of side effects associated with prostate cancer.  In a July 2010 written statement, the Veteran contended that he had to use hundreds of sick and vacation hours at his work because of the prostate cancer treatments.  In a December 2010 written statement, the Veteran contended that he had to retire because of health problems related to prostate cancer.  

At an April 2011 VA audiology examination, the Veteran reported effects from the service-connected bilateral hearing loss and tinnitus on occupational functioning and daily activities of tinnitus sounding like "high frequencies that raise up" and needing people to repeat themselves.  At the December 2011 VA examination, the Veteran reported that he was employed at the U.S. Postal Service until November 2011, when he retired after 16 years of employment.  The Veteran reported missing work for prostate cancer treatments, utilizing 400 hours of sick leave, two weeks of vacation time, and then using all the leave available to him under the Family Medical Leave Act (FMLA).  

In a February 2012 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran asserted that the service-connected residuals of prostate cancer, radiation proctitis, and bilateral hearing loss prevent him from securing or following any substantially gainful occupation.  The Veteran stated that he became too disabled to work in April 2011, last worked full-time November 30, 2011, and left his job because of the disabilities.  The Veteran's application notes that he worked as a distribution clerk for the U.S. Postal Service and that the highest level of education he had obtained was three years of college.  In an October 2011 written statement, the Veteran contended that he retired early from the U.S. Postal Service on November 30, 2011 due to poor health.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  Although the Veteran's service-connected disabilities no doubt result in some degree of functional impairment, as acknowledged by his current compensable rating and the VA examination reports, it is not shown to prevent all forms of employment.  

Employment and retirement documents received from the U.S. Postal Service note that the Veteran retired effective November 30, 2011, but do not indicate the reason for the Veteran's retirement.  On a March 2009 VA genitourinary examination report, the VA examiner indicated that the Veteran's residuals of prostate cancer and erectile dysfunction have not had an effect on his occupation.  On the May 2010 VA genitourinary examination report, the VA examiner noted no effects on the Veteran's occupation or activities of daily living from the residuals of prostate cancer or erectile dysfunction.  

In a February 2012 addendum opinion (obtained in connection with a December 2011 VA examination), the VA examiner noted that the Veteran was initially diagnosed with prostate cancer in 2008 and underwent brachytherapy and external radiation.  The VA examiner noted that, while initially the Veteran had a good response to Lupron, the Veteran developed radiation proctitis secondary to his treatment, which recurred despite laser treatment.  The VA examiner noted that the Veteran continued to complain of constipation and occasional rectal bleeding due to radiation proctitis, but that, despite this complication, the Veteran's prostate cancer is in remission.  The VA examiner opined that the Veteran's residuals of prostate cancer, including radiation proctitis and erectile dysfunction, do not render him unable to secure and maintain substantially gainful employment indicating that the Veteran is physically and mentally capable of functioning in a sedentary position.

At an October 2012 VA audiology examination, the Veteran reported that his hearing loss affects his ability to understand at work, as he is not able to understand announcements over an intercom system, is unable to understand every person in meetings, and is constantly asking others for help with what was said during meetings.  The Veteran reported that, due to tinnitus, he is unable to hear and cannot be involved in conversations.  The VA examiner opined that the Veteran's bilateral hearing loss is less likely than not to render him unable to secure and maintain substantially gainful employment reasoning that, while the Veteran does report a harder time understanding when around background noise and does ask for repetition, the Veteran was able to understand the examiner at an appropriate conversational volume during testing.  The VA examiner noted that the Veteran's word recognition score was excellent in both ears and hearing evaluation results suggested moderately-severe to severe sensorineural hearing loss bilaterally in the 3000 to 8000 Hertz (Hz) range.  

Based on the above, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's service-connected disabilities have not rendered him unable to obtain (secure) or maintain (follow) substantially gainful employment.  While the Veteran has contended he had to retire early due to health issues, explicitly stated that the service-connected residuals of hearing loss, radiation proctitis, and bilateral hearing loss prevent him from securing or following any substantially gainful occupation, the Board finds this outweighed by the other evidence of record.  Notably, no clinician has opined that the Veteran is unemployable due to his service-connected disabilities.  Rather, as detailed above, VA examiners have repeatedly opined that the Veteran's service-connected disabilities do not render him unable to secure or maintain substantially gainful employment, noted no limited effects on the Veteran's occupation and activities of daily living from the residuals of prostate cancer, erectile dysfunction and bilateral hearing loss, and indicated that the Veteran is physically and mentally capable of functioning in a sedentary position.  Further, on the February 2012 application for increased compensation based on unemployability, the Veteran indicated that he had previously worked as a distribution clerk and had an education level of three years of college.  

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore,  21 Vet. App. at 218 rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16(a).  Based on the above, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone or in concert, prevent him from securing or following substantially gainful employment consistent with his education and occupational experience.  Therefore, a referral of the Veteran's claim to VA's Director, Compensation and Pension Service for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    


ORDER

An initial disability rating in excess of 40 percent, for the service-connected prostate cancer, status post external beam radiation and seed implants, for the entire initial rating period, exclusive of the temporary 100 percent disability rating assigned from January 12, 2009 to July 1, 2009, is denied.

A higher (compensable) initial disability rating for the service-connected erectile dysfunction, for the entire initial rating period, is denied.

A TDIU is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


